DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 8, 10-14, and 16-18 are pending.
Claims 1, 2, 4-6, 8, 10-14, and 16-18 are allowed, reasons follow. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Application’s status as a 35 USC 371 national stage application of PCT application PCT/IN2018/050012 is acknowledged.

Drawings
The drawings were received on 29 July 2021.  These drawings are accepted.

Specification
The replacement Abstract was received on 29 July 2021. The Abstract is accepted.

Response to Arguments
Applicant’s arguments, see Remarks Page 21, filed 29 July 2021 with respect to the 35 USC 112(b) rejections of Claims 1-20 have been fully considered and are 
Applicant’s arguments, see Remarks page 25, with respect to the 35 USC 103 rejection of claims 1, 2, 4-6, 8, 10-14, and 16-18 have been fully considered and are persuasive.  Examiner agrees that the independent claims now recite subject matter which is not taught by any of the references of record, as indicated in the previous office action. Accordingly, The 35 USC 103 rejection of claims 1, 2, 4-6, 8, 10-14, and 16-18 has been withdrawn. 
As there are no remaining outstanding rejections and further search has not found any other reasons for refusal, the Application is accordingly in condition for allowance.
	

Allowable Subject Matter
Claims 1, 2, 4-6, 8, 10-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: While Gariepy, et al., US Pg-Pub 2017/0233231 teaches a retrofit module for converting an industrial machine to an automatic industrial machine including a plurality of sensors which monitor health parameters of the machine components and communicates with a cloud server to transmit data and navigate the machine; and Rublee et al., US Pg-Pub 2018/0084242 teaches a sensor suite for an automatic industrial machine including touch and ultra-sonic sensors and Yen, et al., US Pg-Pub 2016/0349737 teaches a predictive diagnosis and maintenance system for automatic industrial machines; and 
(Claim 1)
wherein the rules engine comprises a set of pre-defined rules corresponding to the plurality of operational parameters of the one or more machine components… 
… wherein the set of pre-defined rules are configured by the administrators based on historical analysis of the measured parameters collected from the one or more automatic industrial machines…
… wherein the predictive diagnosis and maintenance engine further comprises a pattern matching and semantic module … configured for matching patterns existing in the historical data for analysis …
…wherein the navigation engine is further configured for … navigating one zone at a time out of the identified plurality of zones, 
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.


(Claim 16)
estimating a corrective solution for an identified system anomaly based on historical data analysis; forwarding the corrective solution to the automated industrial machine for corrective action …
calculating a shortest path to the destination; and calculating a shortest path to any one of an origin and a docking point for each automated industrial machine.
(excerpted)
… in combination with the remaining features and elements of the claimed invention.
The dependent claims, 2, 4-6, 8, 10-14, and 17-18, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reasons that Applicant’s invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119